Order entered May 28, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00361-CV

     IN THE INTEREST OF S.E.F. AND M.C.F., MINOR CHILDREN

              On Appeal from the 303rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-14-23763

                                    ORDER

      An unsealed supplemental clerk’s record was filed in this appeal on May 24,

2021. A sealed supplemental clerk’s record containing the same documents as the

May 24th record was filed on May 25, 2021. Because the trial court ordered that

all papers and records in this case be sealed, we STRIKE the May 24th clerk’s

record.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE